           Case 2:20-cr-00035-JFW Document 18 Filed 03/09/20 Page 1 of 1 Page ID #:82



                                                                                                COURT


                                                                                  MAR - 92020
                                              UNITED STATES DIST            C
                                                                                                  FQRfdlA
                                             CENTRAL DISTRICT O              L     ~      X      DEPUTY

  UNITED STATES OF AMERICA,                                         CASE NUMBER:

                                                        PLAINTIFF          CiC✓ C~ `~V~~ J ~~~Vv
                                    v.

         ~~ ~~~/~ ~                 `~IZG~~                                      DECLARATION RE PASSPORT AND
                                                                                   OTHER TRAVEL DOCUMENTS
                                                      DEFENDANT.

1,              N 1 ~'       ~~            11~                                           ,declare that
                                  ( fendant/Material Witness)


  ❑       I have never been issued any passport or other travel document by any country. I will not apply for a passport or
          other travel document during the pendency ofthis case.

     ❑    I have been issued a passport or other travel document(s). I will surrender my passport and all other travel
          documents) issued to me to the U.S. Pretrial Services Agency by the deadline imposed. I will not apply for a
          passport or other travel document during the pendency of this case.
          I am unable to locate my passports) or other travel document(s). If I locate any passport or other travel
          document issued to me,I will immediately surrender it to the U.S. Pretrial Services Agenry. I will not apply for a
            ssport or oth tra~tel document during the pendency of this case. ~ ~,(~ ~~~~ /)1.. ~(.'~5~~
            (   2ne~~, (~' IS 11.x" In M-`~ ~~~s~ M                                                          Y
  ❑         y passport and all other travel documents ~ss~ied to me are in the possession of federal authorities. If any such
          document is returned to me during the pendenry of this case, I will immediately surrender it to the U.S. Pretrial
          Services Agency. I will not apply for a passport or other travel document during the pendency of this case.


I declare under penalty ofperjury that the foregoing is true and correct.

Executed this "I ~     day of                         l~ ~/~        20
at ~ ~~ t-ry ►~aP 10 ~ l~Ll-
                         ~               (City and State)

                                                                     Signature ofDefendant/Material Witness


If the declarant is not an English speaker, include the following:
I,                                              , am fluent in written and spoken English and
languages. Iaccurately translated this form from English into
to declarant                                                             on this date.

Date:
                                                                     Interpreter

CR-37 (05/15)                            DECLARATION RE PASSPORT AND OTHER TRAVEL DOCUMENTS
